Matter of Marszalek v Stanford (2015 NY Slip Op 00378)





Matter of Marszalek v Stanford


2015 NY Slip Op 00378


Decided on January 14, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 14, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
WILLIAM F. MASTRO
SHERI S. ROMAN
ROBERT J. MILLER, JJ.


2014-03430
 (Index No. 9275/13)

[*1]In the Matter of Mark Marszalek, appellant, 
vTina Marie Stanford, as Chairwoman of the State Board of Parole, respondent.


Mark Marszalek, Otisville, N.Y., appellant pro se.
Eric T. Schneiderman, Attorney General, New York, N.Y. (Michael S. Belohlavek and Claude S. Platton of counsel), for respondent.

DECISION & ORDER
In a proceeding pursuant to CPLR article 78 to review a determination of the New York State Division of Parole dated May 22, 2013, which, after a hearing, denied the petitioner's request to be released on parole, the petitioner appeals from a judgment of the Supreme Court, Orange County (Bartlett, J.), dated January 16, 2014, which denied the petition and dismissed the proceeding.
ORDERED that the judgment is affirmed, without costs or disbursements.
Judicial review of the determinations of the New York State Division of Parole (hereinafter the Parole Board) is narrowly circumscribed (see Matter of Briguglio v New York State Bd. of Parole, 24 NY2d 21, 29; Matter of Hardwick v Dennison, 43 AD3d 406, 407; Matter of Rhoden v New York State Div. of Parole, 270 AD2d 550, 551). Moreover, while the Parole Board is required to consider the relevant statutory factors (see Executive Law § 259-i[2][c]) in reaching its determination, it is not required to address each factor in its decision or accord all of the factors equal weight (see Matter of Thomches v Evans, 108 AD3d 724; Matter of Samuel v Alexander, 69 AD3d 861, 862; Matter of Comfort v New York State Div. of Parole, 68 AD3d 1295, 1296; Matter of Ward v New York State Div. of Parole, 26 AD3d 712, 713). In this case, the hearing record and the text of the respondent's determination establish that the requisite factors were properly considered.
The petitioner's remaining contentions are without merit.
Since the petitioner failed to sustain his burden of demonstrating that the challenged determination was irrational, the Supreme Court correctly denied the petition and dismissed the proceeding (see Matter of Thomches v Evans, 108 AD3d at 724-725; Matter of Samuel v Alexander, 69 AD3d at 862; Matter of Hardwick v Dennison, 43 AD3d at 407).
ENG, P.J., MASTRO, ROMAN and MILLER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court